Opinion of the Court
Homer Ferguson, Judge:
The single issue in this ease is whether the staff judge advocate’s review was sufficient. For the reasons hereinafter stated, we conclude that it was not.
The accused was convicted of five specifications framed in violation of several articles of the Uniform Code of Military Justice. The post-trial review contained a complete summary of the evidence adduced at trial, together with an extensive discussion of various legal issues which were raised. In a subsequent portion of the review entitled “Conclusion,” there is found the following statement: “The record of trial is legally sufficient to support the finding of guilty and sentence.” While we have no quarrel with this advice, as *82it pertains to the issue of legal sufficiency, it is inadequate when applied to a determination of factual sufficiency. United States v Fields, 9 USCMA 70, 25 CMR 332; United States v Howes, 9 USCMA 78, 25 CMR 340; United States v Acker, 9 USCMA 80, 25 CMR 342.
The record of trial is returned to The Judge Advocate General of the Air Force for submittal to the convening authority for further proceedings in conformity with Articles 61 and 64 of the Code, supra, 10 USC §§ 861 and 864.
Chief Judge Quinn concurs.